ACCEPTED
                                                                                    01-15-00224-CV
                                                                         FIRST COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                              11/9/2015 12:00:00 AM
                                                                              CHRISTOPHER PRINE
                                                                                             CLERK




Appellant’s Motion To Extend Time To File Brief
                                                          FILED IN -
                                                 1st COURT OF--APPEALS
                                                                           - ----
                                                                         -
          Appeal No. 01-15-00224-CV                  HOUSTON,         --- TEXAS
                                                            - - ----ID K ------
                                                 11/8/2015
                                                         - 6:13:30
                                                          -                  -- PM
                                                     ---- VO ------
                                                 CHRISTOPHER         --       A. PRINE
                                                              ----
                                                        ----Clerk
            In the Court of Appeals

         First District at Houston Texas
                                                        FILED IN
                Houston, Texas                   1st COURT OF APPEALS
                                                     HOUSTON, TEXAS
    __________________________________           11/9/2015 10:15:00 AM
                                                 CHRISTOPHER A. PRINE
                                                          Clerk
               Todd David Rogers
                      V.
               Gina Marie Rogers

     _________________________________
      Trial Court Case No. 12-DCV-199022
   434th District Court, Ft Bend County, Texas
         The Honorable James Shoemake




                   Appellant

                     Walter P. Mahoney, Jr.
                     Attorney for Appellant
                     State Bar No.: 12844600
                     3668 Burke
                     Pasadena, Texas 77504
                     (281) 998-9450
                     (281) 998-9430
                            Identity of Parties and Counsel

      The following is a list of all parties and all counsel in this matter:

Appellant: Todd David Rogers

Trial Court Attorney for Appellant:

Walter P. Mahoney Jr.

3668 Burke

Pasadena, Texas 77504

Phone 281-998-9450

Fax 281-998-9430

SBN 12844600

Appellee: Gina Marie Rogers

Trial Court attorney for Appellee:

Marlene Zinsmeister

106 Guenther Street

Sugarland, Texas 77478

Trial Court Judge:

The Honorable James Shoemake, Presiding Judge 434th Judicial District Court

1422 Eugene Heimann Circle ,Richmond, Texas
2
To The Honorable Justices of This Court:


       Comes now, Todd David Rogers, the Appellant, and files this his request to extend

time to file Appellant’s Brief and in support of such request would show unto this

Honorable Court as follows:

                                               I

   This is Appellant’s initial request for an extension of time to file his brief. On the 13th

day of October this Court issued a directive to the Appellant that his brief was due on the

12th day of November 2015. This Order was issued shortly after the clerk’s record was

supplemented by the Ft Bend County District Clerk with a copy of the final Judgement that

forms the basis for this appeal. Since that time Appellant has filed a timely Motion for New

Trial within the Trial Court and that Motion is set to be heard in the 434th Judicial District

Court on the 25th day of November, 2015. The ruling on the Motion may well enter into the

development of the issues that will be presented on the appeal. The Appellant believes that

justice will best be served if the issues are fully developed and presented to this Court. The

requested delay is not the result of conscious indifference but because of the need for

additional information .

                                           Prayer

Wherefore Premises Considered       the Appellant prays that this Honorable Court extend the

time for Appellant to file his brief until after the ruling of the trial court on the Motion for

New Trial.
                                           Respectfully submitted,



                                           /s/ Walter P. Mahoney Jr. _______
                                           Walter P. Mahoney, Jr.
                                           Attorney for Appellant
                                           State Bar No.12844600
                                           3668 Burke
                                           Pasadena, Texas 77504
                                           (281) 998-9450
                                           (281) 998-9430
                                           Attorney for Appellant


                                    Certificate of Service

      I certify that a true copy of this Response was served in accordance with

rule 9.5 of the Texas Rules of Appellate Procedure on each party or that party’s counsel

as follows:

Gina Marie Rogers, Appellee

Trial Court attorney for Appellee

Marlene Zinsmeister

106 Guenther Street

Sugarland, Texas 77478



Method of service: Electronic Service
Date of Service: 11-8-2015



4
                                          /s/ Walter P. Mahoney Jr ___________
                                          Walter P. Mahoney, Jr.
                                          Attorney for Appellant

                                 Word Count
I Walter P. Mahoney Jr. do hereby Certify that the word count for this document is

587 words.

                                          /s/ Walter P. Mahoney___
                                          Walter P. Mahoney Jr.


                           CERTIFICATE OF CONFERENCE

       I, Walter P. Mahoney Jr., do hereby certify that I have spoken with the Trial Counsel

regarding this proceeding and she has assured me she will not be involved in the Appellate

Process. I have no other means to confer with the litigant.

       Signed this 8th day of November, 2015.

                                          /s/ Walter P. Mahoney Jr ____
                                          Walter P. Mahoney Jr.